Tom, J.E (dissenting in part).
The shooting in this case arose from tensions developed from the confrontations between two rival groups of individuals who lived in the same neighborhood. Shortly after several fights had broken out between members of the two groups, one of which had occurred earlier that same evening involving defendant and his friends, defendant returned to the scene with a gun and shot two members of the rival group, Doneil Ambrister and Yvette Duncan, killing them. He was convicted of the murders and criminal possession of a weapon in the second degree. The sentence on the weapon count, imposed to run consecutively with the sentence on the murder charges, is unlawful.
This matter is governed by People v Hamilton (4 NY3d 654 [2005]), which is indistinguishable and dispositive of the sentencing issue. There, as here, the defendant shot two *236persons and was convicted of both the shootings and criminal possession of a weapon in the second degree, for which the trial court likewise imposed consecutive sentences. With respect to the requisite “intent to use [the gun] unlawfully against another” (Penal Law § 265.03 [1]), the Court of Appeals noted, “[t]here is no doubt as to who the other person or persons were” (4 NY3d at 658). Here, defendant’s intent to use the gun against the victims was clear. A short time after the two groups had the physical altercation, earlier that evening when defendant’s friend, Curtis, was struck in the forehead with a belt buckle, drawing blood, defendant returned with a gun and confronted the rival group. Before shooting the victims, defendant approached Ambrister and said something to the effect of, “[Y]ou said we couldn’t come back to the block,” or “So, I can’t live on this block no more.” As Ambrister attempted to run defendant shot him. As Ambrister fell to the ground defendant approached Duncan and another individual, Mack Bruce. Defendant shot Duncan and then, pointed the gun at Bruce’s head and pulled the trigger, but the gun apparently jammed. As here, “[t]here is no allegation that the weapon count referred to a different pistol or a different event and the prosecution does not contend otherwise” (Hamilton at 658). In the absence of proof of a distinct intent to use the gun unlawfully, the weapon count overlapped the charges arising out of the shooting of the two victims (Penal Law § 70.25 [2]).
The Court of Appeals held that the trial court had violated Penal Law § 70.25 (2), stating that to impose consecutive sentences on the defendant, it would have been necessary “to establish that he possessed the pistol with a purpose unrelated to his intent to shoot Roberts and Smith” (4 NY3d at 658). The Court added that the rule prohibiting consecutive sentences where “the weapon possession was not separate and distinct from the shootings” (id. at 659) has been consistently applied (see People v Parks, 95 NY2d 811 [2000]; People v Sturkey, 77 NY2d 979 [1991]; People v Washington, 9 AD3d 499 [2004], lv denied 3 NY3d 682 [2004]). While the majority’s intricate reasoning suggests that it is possible to reach a contrary result, the principle of stare decisis compels adherence to established precedent, as expressed in Hamilton, a recent Court of Appeals ruling on all fours.
Accordingly, the judgment should be modified to the extent of directing that the sentences run concurrently.
*237Friedman, Renwick and Abdus-Salaam, JJ., concur with Catterson, J.; Tom, J.E, dissents in part in a separate opinion.
Judgment, Supreme Court, New York County, rendered April 16, 2009, affirmed.